Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 17, 2020

The Court of Appeals hereby passes the following order:

A20A1475. MORRIS DURDEN et al. v. GARY MICHAEL JEFFERS.

      Plaintiffs Morris Durden and Nikitrice Jones filed this direct appeal following
the trial court’s order granting Gary Michael Jeffers’s motion for attorney fees
pursuant to OCGA § 9-15-14. We, however, lack jurisdiction.
      Appeals from orders granting or denying attorney fees and litigation expenses
under OCGA § 9-15-14 must be made by discretionary application, not direct appeal.
See OCGA § 5-6-35 (a) (10). Plaintiffs’ failure to comply with the discretionary
review procedure deprives us of jurisdiction over this appeal. See Capricorn Systems
v. Godavarthy, 253 Ga. App. 840, 842 (560 SE2d 730) (2002); Jones v. Padgett, 186
Ga. App. 362, 363 (2) (367 SE2d 88) (1988). Accordingly, this appeal is hereby
DISMISSED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/17/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.